DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings Objections
Applicant’s arguments, see Remarks, filed 8/04/2022 with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings have been withdrawn. 
Specification Objections
Applicant’s arguments, see Remarks, filed 8/04/2022 with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Claim Rejections – 35 U.S.C. § 101
Applicant’s arguments, see Remarks, filed 8/04/2022 with respect to the rejections of claims 1-2, 10, 13, and 16-17 under 35 U.S.C. § 101 have been fully considered and are persuasive. The rejections to the claims under 35 U.S.C. § 101 have been withdrawn. 
Claim Rejections – 35 U.S.C. §§ 102 & 103
Applicant first argues that Rosenberg does not disclose, teach, or suggest at least “generate a first principle component signal extracted from the acceleration data” of amended independent claims 1, 10, and 16. (Emphasis added). Further, Applicant contends that Niccolini does not bridge the gap. 
Applicant also argues that Rosenberg fails to disclose “identifying a repetition segment of the motion data corresponding to a first repetition of the exercise based on the first principle component signal and the acceleration data” of amended claim 1, 10, and 16. (Emphasis added). Applicant contends that Rosenberg does not disclose the principle component signal, and Niccolini does not cure the deficiencies.
Applicant’s arguments have been fully considered, however, upon further consideration, a new ground(s) of rejection is made in view of Morris et al. (hereinafter “Morris”) (WO 2014/138082 A1). Examiner agrees that Rosenberg does not expressly disclose performing principle component analysis on the acceleration data to generate a first principle component signal extracted from the acceleration data. Rosenberg discloses capturing motion data by an accelerometer, wherein said data is received and processed by a portable computing device to determine motion and perform repetition counting ([0077]). Examiner notes that while the depicted embodiments (Figs. 3 and 4) are of a single accelerometer, Rosenberg expressly states that a multi-axis accelerometer may be (and is commonly) used ([0069]; [0074]). Thereafter, Rosenberg states that there are many known signal processing techniques by which the data – said acceleration data captured by the accelerometer – can be processed to count the repetitions ([0078]). However, while Rosenberg discloses peak/threshold detection ([0078]), Rosenberg does not expressly mention principle component analysis as an applicable signal processing technique. 
Yet, Morris teaches the use of principle component analysis (PCA) in combination with physical activity monitoring/exercise repetition counting, wherein three-axis acceleration data may be reduced to one signal (i.e., a principle component signal), roughly corresponding to a repetition ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PCA when segmenting repetitions from acceleration data, as taught by Morris, to more accurately detect a single repetition of an exercise and avoid spurious signal responses (Rosenberg, [0078]). 
Accordingly, claims 1-22 are rejected under 35 U.S.C. 103, as detailed below.

Claim Rejections - 35 USC § 112
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which is dependent on claim 1, recites the limitation "the motion progress status” in ln. 3. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the claim is indefinite.
Claim 5, which is dependent on claim 1, recites the limitation "wherein determining the exercise type based on the motion data” in ln. 2. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the claim is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10-11, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (U.S. Pub. 2008/0090703 A1) in view of Morris et al. (hereinafter “Morris”) (WO 2014/138082 A1).
Regarding claim 1, Rosenberg discloses, with a sensor device, detecting motion and generating motion data based on the detected motion ([0009], where a sensor unit detects motion and produces signals indicative of a dynamic event); 
with an electronic device, receiving the motion data from the sensor device (Abstract; [0010], where the sensor unit is wirelessly connected to the portable computing device, and wherein the computing device receives the signals produced by the sensor unit);
with a processor in the electronic device, analyzing the motion data to produce analytics information ([0034], where the processor of the portable computing device interprets and executes instructions); 
with the processor, generating a virtual reality (VR) environment in which analytics information is provided ([0034-35], where the processor is operatively coupled to the communications infrastructure, along with a display interface that provides signals to the display, where the display may include a view of the real physical world with repetition counting information overlaid upon and/or around the user’s view of the real physical world); and
with an electronic display in the electronic device, displaying the VR environment ([0035], where the portable computing device has a display interface to output graphical displays and alphanumeric characters, and wherein the display may be configured as a head-mounted display wherein a user may view the real physical world through the screen while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world), 
wherein analyzing the motion data to produce the analytics information comprises: segmenting the motion data into repetition segments, each corresponding to a single repetition of an exercise ([0077, 79-80], where the portable computing device, upon determining that a motion event has occurred, indicates that one rep has been performed), 
wherein the motion data comprises acceleration data ([0015]; Fig. 3A; [0074], where the sensor unit 100P that detects and generates motion data includes an accelerometer sensor). 
However, Rosenberg does not expressly disclose wherein segmenting the motion data to produce the repetition segments comprises performing principle component analysis on the acceleration data to generate a first principle component signal extracted from the acceleration data. Yet, Morris teaches that limitation ([0025]; [0060-61], where principal component analysis (PCA) is used for segmentation for the counting process and further where a first principal component is found by PCA based on the accelerometer data). Further, Morris teaches identifying a repetition segment of the motion data corresponding to a first repetition of the exercise based on the first principle component signal and the acceleration data ([0060-61], wherein the PCA projection (signal peaks) generated from the acceleration data is used to identify each repetition). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PCA when segmenting repetitions from acceleration data, as taught by Morris, to more accurately detect a single repetition of an exercise and avoid spurious signal responses (Rosenberg, [0078]) (See also, Morris, [0026], resulting in more predictable signals).

Regarding claim 4, Rosenberg discloses generating a motion progress status based on a comparison of motion data to historical motion data ([0132, 137], where the historical data may be used to indicate how a user is progressing while performing the same exercise regimen). While Rosenberg does not expressly disclose comparing principle component signals, Morris teaches utilizing motion data to generate principle component signals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further compare all data, such as the principle component signals used in identifying a single repetition taught by Morris, to better determine motion progress status of the specific exercise.

Regarding claim 10, Rosenberg discloses a sensor device (Fig. 1A, #100P; Abstract, where a sensor unit is typically in wireless communication with a portable computing device) that captures motion data corresponding to motion of an exercise machine (Abstract; [0009], where the sensor unit attaches to a dynamic exercise equipment element, detects movement, and produces signals indicative of a dynamic event); and
an electronic device that receives the motion data from the sensor device (Abstract; [0010], where the sensor unit is wirelessly connected to the portable computing device, and wherein the computing device receives the signals produced by the sensor unit), the electronic device comprising:
a processor connected to a memory having instructions stored thereon which, when executed by the processor, cause the processor to analyze the motion data to produce analytics information ([0034], where the processor 5 of the portable computing device 100C is provided to interpret and execute logical instructions stored in memory 10; [0050], where the instructions loaded into the memory include performing rep-counting and other data analyzation instructions based on data received from the sensor unit 100P), and generate a virtual reality (VR) environment in which the analytics information is provided ([0034-35, 39], where the processor is operatively coupled to the communications infrastructure, along with a display interface that provides signals to the display, where the display may include a view of the real physical world with repetition counting information overlaid upon and/or around the user’s view of the real physical world); and
an electronic display electrically coupled to the processor to display the VR environment generated by the processor ([0035], where the portable computing device has a display interface and display operatively coupled to the communications infrastructure 90 to output a graphical display and alphanumeric characters, and wherein the display may be configured as a head-mounted display so that a user may view the real physical world through the screen while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world), 
wherein to analyze the motion data to produce the analytics information, the instructions, when executed by the processor, further cause the processor to: segment the motion data into repetition segments, each corresponding to a single repetition of an exercise ([0077, 79-80], where the portable computing device, upon determining that a motion event has occurred, indicates that one rep has been performed), 
wherein the motion data comprises acceleration data ([0015]; Fig. 3A; [0074], where the sensor unit 100P that detects and generates motion data includes an accelerometer sensor). 
However, Rosenberg does not expressly disclose wherein to segment the motion data to produce the repetition segments, the instructions, when executed by the processor, further cause the processor to: perform principle component analysis on the acceleration data to generate a first principle component signal extracted from the acceleration data. Yet, Morris teaches that limitation ([0025]; [0060-61], where principal component analysis (PCA) is used for segmentation for the counting process and further where a first principal component is found by PCA based on the accelerometer data). Further, Morris teaches identifying a repetition segment of the motion data corresponding to a first repetition of the exercise based on the first principle component signal and the acceleration data ([0060-61], wherein the PCA projection (signal peaks) generated from the acceleration data is used to identify each repetition). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PCA when segmenting repetitions from acceleration data, as taught by Morris, to more accurately detect a single repetition of an exercise and avoid spurious signal responses (Rosenberg, [0078]) (See also, Morris, [0026], resulting in more predictable signals).

Regarding claim 11, Rosenberg discloses wherein the sensor device comprises a magnet that attaches the sensor device to the exercise machine (Abstract; p. 6, [0064], where the sensor unit may be magnetically affixed to the exercise equipment).

Regarding claim 16, Rosenberg discloses a head-mounted display (HMD) device ([0036], where the display associated with the portable computing device may be configured as a head-mounted display) comprising: a processor connected to a memory having instructions stored thereon which, when executed by the processor, cause the processor to analyze the motion data to produce analytics information ([0034], where the processor 5 of the portable computing device 100C is provided to interpret and execute logical instructions stored in memory 10; [0050], where the instructions loaded into the memory include performing rep-counting and other data analyzation instructions based on data received from the sensor unit 100P), and generate a virtual reality (VR) environment in which the analytics information is provided ([0034-35, 39], where the processor is operatively coupled to the communications infrastructure, along with a display interface that provides signals to the display, where the display may include a view of the real physical world with repetition counting information overlaid upon and/or around the user’s view of the real physical world); and
an electronic display electrically coupled to the processor to display the VR environment generated by the processor ([0035], where the portable computing device has a display interface and display operatively coupled to the communications infrastructure 90 to output a graphical display and alphanumeric characters, and wherein the display may be configured as a head-mounted display so that a user may view the real physical world through the screen while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world), 
wherein to analyze the captured motion data to produce the analytics information, the memory contains further instructions which, when executed by the processor, cause the processor to: segment the captured motion data into repetition segments, each corresponding to a single repetition of an exercise ([0077, 79-80], where the portable computing device, upon determining that a motion event has occurred, indicates that one rep has been performed), 
wherein the captured motion data comprises acceleration data ([0015]; Fig. 3A; [0074], where the sensor unit 100P that detects and generates motion data includes an accelerometer sensor). 
However, Rosenberg does not expressly disclose wherein to segment the motion data to produce the repetition segments, the instructions, when executed by the processor, further cause the processor to: perform principle component analysis on the acceleration data to generate a first principle component signal extracted from the acceleration data. Yet, Morris teaches that limitation ([0025]; [0060-61], where principal component analysis (PCA) is used for segmentation for the counting process and further where a first principal component is found by PCA based on the accelerometer data). Further, Morris teaches identifying a repetition segment of the motion data corresponding to a first repetition of the exercise based on the first principle component signal and the acceleration data ([0060-61], wherein the PCA projection (signal peaks) generated from the acceleration data is used to identify each repetition). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PCA when segmenting repetitions from acceleration data, as taught by Morris, to more accurately detect a single repetition of an exercise and avoid spurious signal responses (Rosenberg, [0078]) (See also, Morris, [0026], resulting in more predictable signals).

Regarding claim 21, Rosenberg discloses wherein the acceleration data is 3-axis acceleration data ([0060]; [0069], where the motion sensor may include multi-axis accelerometers, such as three axis accelerometers that detect acceleration in three orthogonal degrees of freedom commonly referred to as X, Y, and Z).

Regarding claim 22, Rosenberg does not expressly disclose a first principle component signal, as discussed above. However, Morris teaches generating a first principle component signal ([0025]; [0060-61]) and further teaches wherein in response to the first principle component signal beginning at a first lowest point, the first repetition ends at a succeeding lowest point of the first principle component signal in time, and wherein in response to the first principle component signal beginning at a first highest point, the first repetition ends at a succeeding highest point of the first principle component signal in time ([0060-0062], where the PCA projection is such that each succeeding signal peak, for example, corresponds to a repetition). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PCA and the generated principle component signal, as taught by Morris, to more accurately detect a single repetition of an exercise and avoid spurious signal responses (Rosenberg, [0078]) (See also, Morris, [0026], resulting in more predictable signals).

Claims 2, 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Morris and in further view of Pyles et al. (hereinafter “Pyles”) (U.S. Pub. 2005/0272564 A1) and Laikari et al. (hereinafter “Laikari”) (U.S. Pub. 2012/0239173 A1).
Regarding claim 2, Rosenberg discloses wherein analyzing the motion data to produce the analytics information further comprises: generating a repetition count corresponding to a quantity of the repetition segments ([0080]; [0087]; Fig. 4, #425, where the current repetition count for the exercise activity set currently being performed may be displayed); and
determining exercise quality based on the motion data ([0036]; [0084], where performance information is generated and displayed).
	While Rosenberg discloses displaying the current repetition count for the exercise activity set currently being performed (“8”) along with the required number of repetitions to complete the exercise activity set (“12”) (Fig. 4, #425), Rosenberg does not disclose generating a motion progress status corresponding to a percentage of a given repetition that has been completed in real-time, Yet, Pyles teaches this limitation (Fig. 4, #316; [0039, 60], where the processor calculates progress toward a goal number of steps and displays the progress as a percent completed, which is updated periodically in real-time). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the display of Rosenberg to show the ratio of repetitions performed to the required repetitions (“8/12”) as a percentage (i.e., 67%) instead, as taught by Pyles, so that the user can more easily determine their progress.
	Further, Rosenberg fails to disclose determining an exercise type based on the motion data. However, Laikari teaches that limitation ([0006, 11]; [0019]; [0092], where the sensor data may be analyzed by the mobile device’s activity recognizer ([0044]) to determine activity type, and wherein activity types include walking, running, cycling, rowing, playing football, and/or one or more other physical activities). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activity recognizer taught by Laikari into the portable computing device disclosed in Rosenberg in order to automatically determine the exercise type based on the motion data already generated to alleviate the step of the user manually inputting the exercise type to be performed. 

Regarding claim 6, Rosenberg discloses wherein determining exercise quality based on the motion data comprises comparing the motion data to a trainer model stored in a non-transitory memory ([0034], where the term “memory” includes RAM, EEPROM, and ROM) of the electronic device ([0098-100], where a user can view their progress by comparing their actual performance data to reference performance data that is located on the portable computing device 100C’s secondary memory 30 that stores exercise data including desired performance curves and corresponding reference sets).

Regarding claim 13, Rosenberg further discloses wherein the instructions, when executed by the processor, further cause the processor to: generate a repetition count corresponding to a quantity of the repetition segments ([0080]; [0087]; Fig. 4, #425, where the current repetition count for the exercise activity set currently being performed may be displayed); and
determine exercise quality based on the motion data ([0036]; [0084], where performance information is generated and displayed).
	Again, while Rosenberg discloses displaying the current repetition count for the exercise activity set currently being performed (“8”) along with the required number of repetitions to complete the exercise activity set (“12”) (Fig. 4, #425), Rosenberg does not disclose generating a motion progress status corresponding to a percentage of a given repetition that has been completed in real-time, Yet, Pyles teaches this limitation (Fig. 4, #316; [0039, 60], where the processor calculates progress toward a goal number of steps and displays the progress as a percent completed, which is updated periodically in real-time). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the display of Rosenberg to show the ratio of repetitions performed to the required repetitions (“8/12”) as a percentage (i.e., 67%) instead, as taught by Pyles, so that the user can more easily determine their progress.
	Further, Rosenberg fails to disclose determining an exercise type based on the motion data. However, Laikari teaches that limitation ([0006, 11]; [0019]; [0092], where the sensor data may be analyzed by the mobile device’s activity recognizer ([0044]) to determine activity type, and wherein activity types include walking, running, cycling, rowing, playing football, and/or one or more other physical activities). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activity recognizer taught by Laikari into the portable computing device disclosed in Rosenberg in order to automatically determine the exercise type based on the motion data already generated to alleviate the step of the user manually inputting the exercise type to be performed.

Regarding claim 17, Rosenberg discloses wherein the memory contains further instructions which, when executed by the processor, cause the processor to: generate a repetition count corresponding to a quantity of the repetition segments ([0080]; [0087]; Fig. 4, #425, where the current repetition count for the exercise activity set currently being performed may be displayed); and
determine exercise quality based on the motion data ([0036]; [0084], where performance information is generated and displayed).
	Again, while Rosenberg discloses displaying the current repetition count for the exercise activity set currently being performed (“8”) along with the required number of repetitions to complete the exercise activity set (“12”) (Fig. 4, #425), Rosenberg does not disclose generating a motion progress status corresponding to a percentage of a given repetition that has been completed in real-time, Yet, Pyles teaches this limitation (Fig. 4, #316; [0039, 60], where the processor calculates progress toward a goal number of steps and displays the progress as a percent completed, which is updated periodically in real-time). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the display of Rosenberg to show the ratio of repetitions performed to the required repetitions (“8/12”) as a percentage (i.e., 67%) instead, as taught by Pyles, so that the user can more easily determine their progress.
	Further, Rosenberg fails to disclose determining an exercise type based on the motion data. However, Laikari teaches that limitation ([0006, 11]; [0019]; [0092], where the sensor data may be analyzed by the mobile device’s activity recognizer ([0044]) to determine activity type, and wherein activity types include walking, running, cycling, rowing, playing football, and/or one or more other physical activities). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activity recognizer taught by Laikari into the portable computing device disclosed in Rosenberg in order to automatically determine the exercise type based on the motion data already generated to alleviate the step of the user manually inputting the exercise type to be performed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Morris, and in further view of Morris, D., et al., Recofit: Using a Wearable Sensor to Find, Recognize, and Count Repetitive Exercises, In Proceedings of the SIGCHI Conference on Human Factors in Computing System, pp. 3225-3234, ACM, 2014 (hereinafter “Morris NPL”).
Regarding claim 5, Rosenberg does not expressly disclose wherein the motion data further comprises gyroscope data, and wherein determining the exercise type includes the steps of claim 5. Yet, Morris NPL teaches those limitations. Morris NPL teaches sensor-based activity recognition using data collected from a 3-axis gyroscope and 3-axis accelerometer (p. 3228). Further, Morris NPL teaches generating an accelerating magnitude signal for the acceleration data (p. 3229, where a signal is generated for the magnitude of accelerometer signal (aXmag)); generating a rotational magnitude signal for the gyroscope data (p. 3229, where the signal for the magnitude of the accelerometer signal is also generated for the gyroscope); extracting features from the acceleration magnitude signal and the rotational magnitude signal to generate a feature vector (p. 3230, where feature vectors are generated based on features from the acceleration magnitude signal (aXmag) and similar magnitude signal for the gyroscope data); and analyzing the feature vector to determine the exercise type by applying a majority voting scheme to the feature vector for multiple repetitions of the exercise (pp. 3230-3231, where feature vector recognition voting is performed wherein the most common prediction over the entire exercise (multiple repetitions) is determined to be the exercise type). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize both accelerometer and gyroscope data, as opposed to just accelerometer data as disclosed in Rosenberg, to more accurately determine exercise types and count repetitions. Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the known exercise type recognition steps as taught by Morris NPL to determine exercise type without the user having to manually input that data as is required in Rosenberg.

Claims 7-8, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Morris, in further view of Pyles and Laikari, and in further view of Zhong (U.S. Pub. 20150/112603 A1).
Regarding claim 7, Rosenberg fails to expressly disclose wherein comparing the motion data to the trainer model comprises: dividing the repetition segments into smaller fixed-length windows. Yet, Zhong teaches this limitation ([0011], where windows of motion data are of a pre-specified size). Further, Zhong teaches generating a first motion trajectory for the motion data by extracting features from each window of the windows to generate a sequence of local feature vectors ([0011], where features vectors are usually extracted for signal windows corresponding to each window); and performing a trajectory comparison on the first motion trajectory and a second motion trajectory of the trainer model ([0011], where the windows are compared and matched based on template matching using techniques such as dynamic time warping). It would have been obvious to someone of ordinary skill in the art before the effective filing of the claimed invention to use a more accurate comparison tool, such as dynamic time warping, to calculate the similarity between two sets of performance data, as taught by Zhong, into the system of Rosenberg that discloses displaying two sets of performance data side-by-side to the user in order to determine exercise quality (i.e., performance).

Regarding claim 8, Rosenberg does not disclose wherein the trajectory comprises a multidimensional dynamic time warping. However, Zhong teaches wherein the trajectory comparison comprises multidimensional dynamic time warping ([0011], where triple axis accelerometers are used to collect the motion data, and wherein the windows of motion data may be compared and matched based on template matching using dynamic time warping). It would have been obvious to someone of ordinary skill in the art before the effective filing of the claimed invention to use a more accurate comparison tool, such as dynamic time warping, to calculate the similarity between two sets of performance data, as taught by Zhong, into the system of Rosenberg that discloses displaying two sets of performance data side-by-side to the user in order to determine exercise quality (i.e., performance).

Regarding claim 14, Rosenberg discloses further wherein the trainer model is stored in a trainer reference database in a non-transitory memory ([0034], where the term “memory” includes RAM, EEPROM, and ROM) of the electronic device ([0098-100], where a user can view their progress by comparing their actual performance data to reference performance data that is located on the portable computing device 100C’s secondary memory 30 that stores exercise data including desired performance curves and corresponding reference sets). However, Rosenberg fails to expressly disclose dividing the repetition segments into smaller fixed-length windows. Yet, Zhong teaches this limitation ([0011], where windows of motion data are of a pre-specified size). Further, Zhong teaches generating a first motion trajectory for the motion data by extracting features from each window of the windows to generate a sequence of local feature vectors ([0011], where features vectors are usually extracted for signal windows corresponding to each window); and performing a trajectory comparison on the first motion trajectory and a second motion trajectory of the trainer model (p. 1, [0011], where the windows are compared and matched based on template matching using dynamic time warping). It would have been obvious to someone of ordinary skill in the art before the effective filing of the claimed invention to use a more accurate comparison tool, such as dynamic time warping, to calculate the similarity between two sets of performance data, as taught by Zhong, into the system of Rosenberg that discloses displaying two sets of performance data side-by-side to the user in order to determine exercise quality (i.e., performance).

Regarding claim 18, Rosenberg fails to expressly disclose wherein the memory contains further instructions which, when executed by the processor, cause the processor to divide the repetition segments into smaller fixed-length windows. Yet, Zhong teaches this limitation ([0009, 11], where, using a mobile device, windows of motion data are of a pre-specified size). Further, Zhong teaches generating a first motion trajectory for the motion data by extracting features from each window of the windows to generate a sequence of local feature vectors ([0011], where features vectors are usually extracted for signal windows corresponding to each window); and performing a trajectory comparison on the first motion trajectory and a second motion trajectory of the trainer model ([0011], where the windows are compared and matched based on template matching using dynamic time warping). It would have been obvious to someone of ordinary skill in the art before the effective filing of the claimed invention to use a more accurate comparison tool, such as dynamic time warping, to calculate the similarity between two sets of performance data, as taught by Zhong, into the system of Rosenberg that discloses displaying two sets of performance data side-by-side to the user in order to determine exercise quality (i.e., performance).

Regarding claim 19, Rosenberg discloses wherein the trainer model is stored in a trainer reference database in a non-transitory memory ([0034], where the term “memory” includes RAM, EEPROM, and ROM) of the electronic device ([0098-100], where a user can view their progress by comparing their actual performance data to reference performance data that is located on the portable computing device 100C’s secondary memory 30 that stores exercise data including desired performance curves and corresponding reference sets).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Morris, in further view of Pyles and Laikari, and in further view of Aragones et al. (hereinafter “Aragones”) (U.S. Pub. 2012/0183939 A1).
Regarding claim 9, Rosenberg does not expressly disclose wherein generating the VR environment comprises: animating an avatar that moves in real-time corresponding to the motion data, and highlighting muscle groups on the avatar. However, Aragones teaches those limitations. Aragones teaches animating an avatar that moves in real-time corresponding to the motion data (Fig. 8; [0070], where the display presents a user representation with real-time feedback of a user performing an exercise, wherein the user representation may be a user avatar 802); and highlighting muscle groups on the avatar that correspond to muscles activated by the determined exercise type (Fig. 17; [0120], where feedback on muscles being developed by an exercise is shown though the use of a grid 1702A/1702B on one or more muscles of the user 124).
Furthermore, Rosenberg discloses the limitation of generating a heads-up display (HUD) ([0036], where a head-mounted display provides information upon a semi-transparent screen such that a user may view the real physical world while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world) that includes the repetition count ([0036], repetition counting information), the motion progress status ([0086], where the display may also show the required number of repetitions to complete an exercise activity set so they know their progress during exercising at all times), the exercise type ([0036], exercise regimen information), and the exercise quality ([0036], performance information).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a virtual body into the VR environment displayed to the user disclosed in Rosenberg so that the user may view their real-time movements, as well as areas of the body being targeted according the user movements, as taught by Aragones so that the user can focus their attention on a particular region, such as a muscle or muscle group, worked during an exercise (Aragones, [0120]).

Regarding claim 20, Rosenberg discloses wherein the VR environment comprises: a heads-up display (HUD) ([0036], where a head-mounted display provides information upon a semi-transparent screen such that a user may view the real physical world while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world) that includes the repetition count ([0036], repetition counting information), the motion progress status ([0086], where the display may also show the required number of repetitions to complete an exercise activity set so they know their progress during exercising at all times), the exercise type ([0036], exercise regimen information), and the exercise quality ([0036], performance information) in real-time ([0034, 36], where a timing circuit is provided to coordinate activities within the portable computing device in near real time and where the heads-up display provides information while simultaneously viewing the real physical world). Yet, Rosenberg does not expressly disclose wherein the VR environment comprises an animated avatar that moves in real-time corresponding to the motion data to perform the exercise, wherein the animated avatar comprises highlighted muscle groups corresponding to muscles activated by the determined exercise type. However, Aragones teaches these limitations. 
Aragones teaches an animated avatar that moves in real-time corresponding to the motion data to perform the exercise (Fig. 8; [0070], where the display presents a user representation with real-time feedback of a user performing an exercise, wherein the user representation may be a user avatar 802), wherein the animated avatar comprises highlighted muscle groups corresponding to muscles activated by the determined exercise type (Fig. 17; [0120], where feedback on muscles being developed by an exercise is shown though the use of a grid 1702A/1702B on one or more muscles of the user 124). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a virtual body into the VR environment displayed to the user disclosed in Rosenberg so that the user may view their real-time movements, as well as areas of the body being targeted according the user movements, as taught by Aragones so that the user can focus their attention on a particular region, such as a muscle or muscle group, worked during an exercise (Aragones, [0120]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Morris, and in further view Hoang et al. (hereinafter “Hoang”) (U.S. 10,065,074 B1).
Regarding claim 12, , Rosenberg discloses a portable computing device connected by wireless link to a wireless sensor unit ([0009]) specifically via transceiver 65 (Fig. 1, #100C – portable computing device; Fig. 1A, #100P, sensor unit) that exchanges data through wireless networks based on Bluetooth ([0040-41]). Yet, Rosenberg does not explicitly disclose exchanging the motion data wirelessly between the portable computing device and sensor unit via Bluetooth Low Energy. However, Hoang teaches that limitation. Hoang teaches a sensor module that includes wireless transmission circuitry such as low-energy Bluetooth to keep energy consumption low and to help maintain small component size (Col. 25, ln. 45-48). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize a sensor unit and a portable computing device with Bluetooth Low Energy connectivity capabilities, as opposed to Bluetooth, in order to decrease energy consumption and allow the program to run on a small battery for a longer amount of time (Hoang, Col. 25, ln. 45-48).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Morris, and in further view of Aragones.
Regarding claim 15, While Rosenberg discloses a sensor device (sensor unit 100P) that encompasses motion sensors 75P, wherein motion sensors 75P may include accelerometers ([0060]), Rosenberg does not also disclose wherein the sensor device further comprises a gyroscope. Yet, Aragones teaches that limitation. Aragones teaches a sensor device that comprises both an accelerometer and gyroscope that generate acceleration and gyroscope data, respectively ([0030], where sensor 128 may be used in detecting and/or measuring athletic movements of a user and the data obtained directly correlates to a motion parameter, and wherein the one or more sensors include an accelerometer and a gyroscope). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use multiple inertial sensors in the sensor device of Rosenberg, such as both an accelerometer and a gyroscope as taught by Aragones, in order to more accurately capture a user’s body movements. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715